Title: From John Adams to F. C. Schaeffer, 5 January 1820
From: Adams, John
To: Schaeffer, F. C.



Revnd and dear Sir
Montezillo January 5th 1820

Be pleased to accept my thanks for your polite and obliging letter—of the 30th December—and for the Report—to the Managers of the Society for the preventing of Pauperism in New York—by their Committee on Idleness and sources of employment—
“Homo sumy” a line of Menander translated by Terence which was echoed and resounded throughout the Vast extent of the Roman Theatre—with Reiterate’d and unbounded applouse—shows that humanity was susceptible of Strong emotions—even among the Greeks and Romans—How much more therefore ought Philanthrophy to be Cultivated in this Age—enlightened as it is by philosophy and Religion—so much more sublime than those of Antiquity
Be assured Sir I have read your Report—with a deep interest and Strong feelings—there is much in it to be admired—nothing to be disapproved—and every-thing to be esteemed—There is no City in America that I have heard—or Read of—that is defficient in humanity to the Poor—or that hesitates for the necessary expences for their comfort—And New Yorkis second to no other City in this Divine Virtue—employment is the best of all Charities—to such of the Indigent as are Capable of exertion—I am apprehensive that the greatest difficulty in your System will be to procure Visiters—every one of them must be a Howard.—
With the best wishes for your / Success Sir, I have the Honor to be your / obliged and most obedient / Humble Servt
John Adams